DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 3 is/are objected to because of the following informalities: 
Claim 3, “wherein each of adsorption parts” should be changed to --wherein each adsorption part-- or --wherein each of the adsorption parts--.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neboian (US 20190118467).
Regarding claim 1, Neboian discloses a dual nozzle guiding module (horizontal positioning system for two printheads 8 and 9: P0151-0152, Figs. 1-7; wherein the printheads 8 and 9 each have a nozzle: P0067, 0213, Fig. 1, Fig. 14), comprising:
a guiding rail (guide rail 19: P0174, labeled in Fig. 4, shown but not labeled in Figs. 1-7);
a guiding block (connection unit 16 being in the form of a mounting plate 36 and functioning as a sliding block) slidably coupled to the guiding rail (P0043, 0174, 0180-0182, Fig. 2-7) and having a positioning part (the connection unit 16 having at least one magnet 35 capable of functioning as a positioning part for the printheads: P0042, 0124, 0180-0182, Figs. 5-6); and
two nozzles slidably coupled to the guiding rail and located on both sides of the guiding block, respectively, (printheads 8 and 9 are slidably coupled to the guide rail 19 and are located on both sides of 16 respectively: P0043, 0174, 0180-0182, Fig. 2-7; wherein the printheads 8 and 9 each have a nozzle: P0067, 0213, Fig. 1, Fig. 14), with each of the two nozzles separable connected to the positioning part of the guiding block through an adsorption part (each of the printheads 8 and 9 are separable connected to the at least one magnet 35 of the connection unit 16 through a magnet/element 35 in the print heads via a magnetic connection/attraction: P0124, 0180-0182, 0186-0193, claim 3; wherein the taught magnetizable magnet/element in the print heads and the claimed adsorption part are structurally and/or functionally equivalent; thus, the taught magnetizable magnet/element reads on the claimed adsorption part).  
  
    PNG
    media_image1.png
    589
    852
    media_image1.png
    Greyscale


Regarding claim 2, Neboian further discloses wherein the guiding rail (19) has two fixing parts (locking units 30) located at both ends of the guiding rail, respectively, and the two nozzles are separably fixed at the both ends of the guiding rail through the two fixing parts, respectively (locking units 30 capable of independently and respectively fixing/locking printheads at the ends of guide rail 19 to maintain them in a parking/standby position in the guide rail: P0125, 0180-0182, Fig. 7).
Regarding claims 4 and 7, Neboian further discloses a 3D printer (P0002, 0169, Fig. 1) having the dual nozzle guiding module as claimed in claim 1 (P0169, 0180-0183, and as applied above), comprising:
a bracket (housing 1 having the form of bracket by defining space 2 and/or capable of being a bracket: P0172, Fig. 1; thus, element 1 meets the limitation) having a lifting module (vertical positioning system) capable of moving up and down along the bracket (P0170, 0194, Fig. 1, Fig. 8);
a printing platform (14) coupled to the lifting module (P0170, 0194-0195, Fig. 1, Fig. 8); and
a sliding frame (frame 25) coupled to the bracket (1), coupled to the lifting module (1, 25, and vertical positioning system are directly/indirectly coupled/connected: P0194, Fig. 1), and located above the printing platform (P0175-0176, Figs. 1-3), with the sliding frame having at least one slide rail (22) and the dual nozzle guiding module slidably coupled to the at least one slide rail for the benefit(s) of enabling movement of the dual printheads/nozzles in an x-y plane above the printing platform 14 (P0175-0176, Figs. 1-3), and 
the printing platform (14) coupled to the bracket and located under the sliding frame (14 coupled to 1 and located under sliding frame 25 to enable deposition of material from the printheads onto the 14; P0194, Figs. 1-2, Fig. 10).  
Regarding claims 5 and 8, Neboian further discloses wherein the printing platform (14) has a forming plate (48) and a heating part (heating mat 55), with the forming plate located on a top of the printing platform and the heating part attached to a bottom surface of the forming plate for the benefit(s) allowing/improving heating the printing platform (14) from below and/or improving adherence of the printed object (12) to the printing surface (P0195, Fig. 9). 
Regarding claims 6 and 9, Neboian further discloses wherein the dual nozzle guiding module (19+8+ 9) moves on a working plane (x-y plane) through the at least one slide rail (P0153, Figs. 1-4), the working plane is parallel to the forming plate of the printing platform (claim 10, Fig. 1, Figs. 7-8), and the working plane and the forming plate of the printing platform are parallel to a horizontal plane (Figs. 1-2, Fig. 10).
Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 20190047099).
Regarding claims 1, 4, and 7, Guo discloses a 3D printer (P0022, Fig. 1) comprising:
a dual nozzle guiding module comprising:
a guiding rail (152: P0025, Fig. 1);
a guiding block (120/200) slidably coupled to the guiding rail (P0025, Fig. 1) and having a positioning part (tool holder 204: P0027-0030, Figs. 1-2B); and
two nozzles (124) slidably coupled to the guiding rail and located on both sides of the guiding block, respectively, (tool holder 204: P0027-0030, Figs. 1-2B), with each of the two nozzles separable connected to the positioning part of the guiding block through an adsorption part (each of the extruders 124 are separable connected to 120/200 via a magnetic element 226: P0030, 0034, Fig. 2B; wherein the taught magnets 226 and the claimed adsorption part are structurally and/or functionally equivalent; thus, the taught magnets 226 read on the claimed adsorption part),
a bracket (frame 110 having the form of bracket by defining an internal space: P0026, Fig. 1; thus, element 1110 meets the limitation) having a lifting module (156) capable of moving up and down along the bracket (P0026, Fig. 1);
a printing platform (140) coupled to the lifting module (P0026, Fig. 1); and
a sliding frame (frame defined by y-bar elements 154) coupled to the bracket (154 coupled to 110: P0026, Fig. 1), coupled to the lifting module (154 directly coupled to the lifting module 156 to be movable in the Z-axis direction or indirectly coupled to the lifting module via the 110 as shown in Fig. 1: P0026), and located above the printing platform (Fig. 1), with the sliding frame having at least one slide rail (at least one of the elements 154 is a slide rail) and the dual nozzle guiding module slidably coupled to the at least one slide rail for the benefit(s) of enabling movement of the dual printheads/nozzles in an x-y plane above the printing platform 140 (P0025-0026, Fig. 1), and 
the printing platform (140) coupled to the bracket and located under the sliding frame (Fig.  1).  

    PNG
    media_image2.png
    579
    621
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    482
    517
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neboian as applied to claim 1 above, and further in view of Tang (WO 2015081599 with English machine translation - attached) and/or Juan (US 20160339640).
Regarding claim 3, Neboian further discloses wherein each of the adsorption parts is a …magnet (magnets 35 in the printheads), and a direction of magnetic line of force of each of the adsorption parts is a connection direction of each of the adsorption parts and the positioning part, with the positioning part being a paramagnetic substance (the positioning part in 16 is also at least one magnet: P0041-42, 0124, annotated Fig. 3, clearly shown in Fig. 5, and Fig. 7).
Neboian differs from the claimed invention in that Neboian discloses magnets instead of electromagnets as the absorption parts. However, Neboian discloses/envisions to use another magnetizable body instead of the magnet (P0042, 0124). 
In the same field of endeavor, 3D printers, Tang discloses a 3D printer comprising a bracket (1), a plurality of nozzles (4), and a gripping/manipulator device (2) (abstract, Figs. 1-2). Tang further discloses the technique of replacing a magnetic element with an electromagnetic in the printheads/nozzles for the benefit(s) of allowing adjustments to the magnetic connection/attraction between the printhead/nozzles and the gripping/manipulator apparatus and/or improving magnetic connection/disconnection (highlighted sentences in pg. 4, Fig. 5). 
In an analogous art, magnetic connections between elements in 3D printers, Juan discloses that electromagnets, paramagnets, and magnets are equivalent/exchangeable magnetic fasteners/connectors capable of creating a magnetic connection (P0037-0030).  
Since Neboian further discloses/suggests that the magnet is substitutable/modifiable with another magnetizable body, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the module of Neboian in view of Tang and/or Juan by replacing the magnets for electromagnet for the benefit(s) of allowing adjustments to the magnetic connection/attraction, improving magnetic connection/disconnection, and/or using equivalent/superior magnetizable parts as the absorptions parts. See  MPEP §§ 2143 I B, 2143 I C, 2143 I G, and/or 2144 II. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Herman (US 20190030806) discloses a printing platform having a forming plate (110) and a heating part (105) to improve adhesion and/or to prevent warping of the printed object (Abstract, P0001, 0006, 0055-0057, Fig. 2); and
Cervantes (US 20150140158) discloses a bracket, a printhead, and a build platform, the printhead movable in an x-y plane above the build platform via x-y rails, and the build platform and the printhead vertically movable relative to one another via lifting module (P0038-0046, Figs. 5-6, and Fig. 17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743